Title: From James Madison to Rufus King, 23 July 1802
From: Madison, James
To: King, Rufus


Sir,
Department of State July 23d. 1802
Your three letters of May 3, 5 & 7 have been duly received.
On the subject of the first, to wit, the refusal of Byrd, Savage and Byrd to make an advance on your requisition in favour of Mr Lenox, I find on conferring with the Secretary of the Treasury, that the rule laid down by that Department for limitting their disbursements, has been misunderstood. The rule was not meant to interfere with the usual course of advances made with your sanction. Mr. Gallatin will write to Byrd, Savage and Byrd, if he has not already written, in order to rectify their misconstruction of his former letter on this subject.
The bill imposing a greater duty on British exports to America, than on like exports to other places, which is the subject of your letter of the 5th May, is regarded by the President in the same light in which your comments place it. It is impossible indeed not to see in it an infraction of the Treaty of 1794, which expressly prohibits such discriminations against the United States; and it may be fairly expected from the good sense and good faith of the British Government that the just and strong ground of complaint given by this regulation, will be removed on the earliest opportunity that can be found. This unjustifiable step, is the more remarkable, as it is so much at variance with the spirit of the British Government towards this Country, manifested in other instances; as it is so evidently and so utterly destitute of the plea for the convoy-discrimination, of which it is to take the place; and as it departs so widely from the ordinary policy of that Government, which systematically invites instead of taxing the demand of distant markets. The only explanation that can be given of this experiment is, that it is tempted by a peculiar incapacity ascribed to this Country, of rivalling the manufactures of Great Britain, and by the supposed security with which she may therefore levy an extra tribute on our consumption. But besides the restraint which good faith imposes on the attempt in the present case, the British Government is too enlightened not to perceive on reflection, that every duty which it imposes on her exports to the United States, is a bounty on the exertions of her manufacturing rivals; and cooperates with our own duties on her manufactures and with the charges incident to the distance between the two Countries, in stimulating the progress of this branch of industry in the United States. And altho for reasons sufficiently obvious, our demand of British manufactures is not likely to be superseded, or in an absolute sense, may not be lessened by moderate impositions of this sort; yet it is certain that their effect in stimulating american manufacturers, and, in the same proportion checking the growth of demand for British, must outweigh the advantage accruing to her Treasury. It will only be added that it deserves the serious consideration of the British Government, also how far so naked an effort to draw revenue from American pockets into her own Treasury may add the force of resentment and indignation to other motives for lessening the dependence of our consumption on a country disposed to make such a use of it.
The subject of your letter of May 7th namely your correspondence with Lord Hawkesbury on the Cession of Louisiana and the Floridas, to France, will receive from the President all the consideration which its great importance demands; and as soon as an answer can be founded on the result of his reflections, no time will be lost in transmitting it. With very great respect and consideration &c &c &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). RC offered for sale in Stan. V. Henkels Catalogue No. 1290 (1921), item 315. A typescript of the RC supplied in 1959 by James G. King of New York City indicates that it is docketed as received 13 Sept.



   
   See the extract of Gallatin to Bird, Savage, and Bird, 6 July 1802, in Papers of Gallatin (microfilm ed.), reel 7.



   
   Article 15 of the Jay treaty states that “no other or higher Duties shall be paid by the Ships or Merchandize of the one Party in the Ports of the other, than such as are paid by the like vessels or Merchandize of all other Nations” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:257).


